33 So.3d 259 (2010)
STATE of Louisiana
v.
Fred C. STRONG.
No. 09-CA-952.
Court of Appeal of Louisiana, Fifth Circuit.
February 2, 2010.
Paul D. Connick, Jr., District Attorney, Terry M. Boudreaux, Assistant District Attorney, Twenty-Fourth Judicial District, Parish of Jefferson, Gretna, LA, for Plaintiff/Appellee.
Joseph R. McMahon, III, Attorney at Law, Metairie, LA, and Anthony S. Maska, Attorney at Law, Mandeville, LA, for Defendant/Appellant.
Panel composed of Judges EDWARD A. DUFRESNE, JR., SUSAN M. CHEHARDY, and MARC E. JOHNSON.
EDWARD A. DUFRESNE, JR., Chief Judge.
Fred C. Strong, defendant-appellant, was charged by a bill of information in the First Parish Court of Jefferson Parish with violating Jefferson Parish Ordinance 36-309 (the automated traffic signal enforcement system or the "red light camera" ordinance). Defendant asserted in his pleadings that the ordinance was unconstitutional. The parish court judge ruled that pursuant to La. R.S. 13:2561.4, he lacked jurisdiction to rule on questions of constitutionality, and he therefore ordered the case transferred to the district court. Defendant has appealed that order.
In the interest of judicial economy we hereby convert this appeal to a writ because the judgment is interlocutory, and therefore not appealable. We further note that defendant has not raised any issues here which would warrant exercise of this court's supervisory jurisdiction at this stage of the proceedings. Accordingly, the writ is denied.
APPEAL CONVERTED TO WRIT, WRIT DENIED.